                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 JOSEPH O. FASUSI,

                Plaintiff,

         V,                                                  l:17-cv-812(LMB/JFA)

 WASHINGTON MOTORCARS,INC.,

                Defendant.


                                              ORDER


       Before the Court is a Report and Recommendation ("Report")issued by a magistrate

judge on August 31,2018 [Dkt. No. 57], which recommended that plaintiff's Motion for

Damages [Dkt. No. 50] be granted in part and that the Court award plaintiff damages in the total

amount of$164, 199.01, consisting of$9,331 in actual damages and $1,000 in statutory damages

for defendant's violation ofthe Truth in Lending Act("TILA"); $1,000 in statutory damages and

$10,000 in punitive damages for defendant's violation ofthe Fair Credit Reporting Act

("FCRA"); and $142,868.01 oftrebled actual and statutory damages for defendant's violation of

the Virginia Consumer Protection Act("VCPA"). S^ Report at 21. The Report further

recommended that plaintiff be directed to file a petition for attorney's fees incurred in litigating

defendant's violation ofthe TILA. Id The parties were advised that any objections to the Report

had to be filed within 14 days and that failure to file a timely objection "waives appellate review

ofany judgment or decision based on this proposed findings offact and recommendations." Id

at 22. As of October 9,2018, no party has filed an objection. The Court has reviewed the Report,

plaintiffs Motion for Damages,and the case file and adopts the Report in full.
